Citation Nr: 9927380	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for recurrent urinary problems.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and S.G.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1965 to January 
1967.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO) which denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for recurrent urinary problems.  

In her claim for benefits under 38 U.S.C.A. § 1151 received 
in August 1997, the veteran claimed disability as a result of 
VA hospitalization and referred to surgery performed in 1994 
and 1996.  However, at the February 1999 hearing before the 
undersigned member of the Board, the veteran's representative 
indicated that the veteran is claiming that her additional 
disability resulted from VA treatment and surgery performed 
in 1993.  The RO has not considered this aspect of the 
veteran's claim.

The Board initially observes that 38 U.S.C.A. § 1151 has been 
amended during the pendency of the instant appeal.  The 
effective date of the amended statute is October 1, 1996.  In 
a precedent opinion dated December 31, 1997, the Acting 
General Counsel of the VA concluded that "all claims for 
benefits under 38 U.S.C. § 1151, which governs benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGPREC 40-97 (Dec. 31, 1997).  

The Board has considered whether the veteran's current 
contentions, as presented by the representative at the 1999 
hearing, constitute a separate claim that should be treated 
as such.  The Board will review her present contentions as 
one claim.  In this case, the veteran has contended all along 
that she has had urinary problems that stemmed from surgical 
procedures performed by the VA.  She has filed a timely NOD 
and a timely substantive appeal concerning such disability.  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC) did provide her with the appropriate, 
applicable law and regulations that pertain to 38 U.S.C.A. 
§ 1151 both before and after October 1997.  Moreover, I find 
that the laws and regulations that pertain to 38 U.S.C.A. 
§ 1151 prior to October 1997 are more beneficial to the 
veteran.  Consequently, the Board sees no prejudice to the 
veteran in reviewing all of the current contentions as one 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


REMAND

The veteran is claiming that she has disability that stems 
from a VA surgical procedure performed in 1993.  As noted 
above, in her initial claim, she referred to surgical 
procedures performed in 1994 and 1996, however, she has now 
clarified her contentions.  She now maintains that her 
gynecological disabilities arose from a right oophorectomy 
performed in September 1993 at the VA medical center in 
Asheville, North Carolina.  She submitted partial records 
from this time period, which include records that pertain to 
her September 1993 surgical procedure.  In November 1996, the 
RO requested records from the VA medical center in Asheville, 
North Carolina.  This request, however, did not include the 
complete time period between 1989 and 1995.  The veteran's 
representative has requested that the Board obtain complete 
copies of these records.  The United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court) has held that where evidence 
in support of the veteran's claim may be in her service 
record or other governmental records, the VA has the duty to 
obtain such records in order to develop fully the facts 
relevant to the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
82 (1991).  Therefore, further development is warranted.   

The veteran should be reminded that the Court has held that 
the requirements for a well-grounded claim under the former 
38 U.S.C.A. § 1151 are: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460, 
464 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for her claimed 
disability.  

2.  The RO should obtain records of 
treatment of the veteran from the 
Asheville, North Carolina, VA Medical 
Center that date from 1989 to the 
present.  In addition, the RO should 
request legible copies of any pertinent 
clinical records identified by the 
veteran that have not been previously 
obtained.  All records obtained should be 
associated with the claims file.  

3.  The RO should again consider the 
claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for recurrent urinary 
problems.  If the decision remains 
adverse to the veteran, she and her 
representative should be furnished a SSOC 
and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


